PER CURIAM.
Appellant, Richard 0. Kruger, seeks reversal of an Amended Judgment entered February 12,1981, awarding appellee attorney’s fees, rental value of a condominium apartment, costs and fees incurred in evicting appellant from said apartment, and the value of certain fixtures and other personal property.
The main thrust of appellant’s argument is directed not at the provisions of the February 12, 1981, judgment, but rather at a previously entered final judgment in partition, dated July 12, 1978. All of the arguments presented relative to the latter judgment were presented to this court in a prior appeal and are no longer in contention. The prior order of this court affirming the judgment of July 12,1978, finally laid those matters to rest.
Appellant also contends the awards contained in the February 12, 1981, amended judgment are also erroneous. Based upon the record and arguments presented, we are unable to agree that any reversible error has been demonstrated.
Accordingly, the judgment appealed from is affirmed.
DOWNEY, ANSTEAD and HURLEY, JJ., concur.